DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8, 10, 12, 16 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KIM et al. (US Patent Appl. Pub. No. 2018/0151655 A1).

[Re claim 2] KIM also discloses the light-emitting module wherein the conductive layer (AGD) overlies a peripheral contour of the body (see figure 5).
[Re claim 3] KIM discloses the light-emitting module as claimed and rejected in claim 2, but KIM does not disclose the device wherein the conductive layer is a conductive ink coated layer.  Claim 3 is claiming the device but the limitation of “conductive ink coated layer” is a method claim.  Therefore, the examiner does not give the patentability of the limitation of “conductive ink coated layer”.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP 2113). 
[Re claim 8] KIM also discloses the light-emitting module wherein the conductive layer is a hydrophobic conductive layer (see paragraph [0040]).  KIM discloses that the conductive layer is made of silver and silver is considered to be hydrophobic material.

[Re claim 12] KIM also discloses the display device comprising: the light-emitting module according to claim 1 (see figure 5 and paragraphs [0040]-[0060]).
[Re claim 16] KIM also discloses the display device comprising: the light-emitting module according to claim 2 (see figure 5 and paragraphs [0040]-[0060]).
[Re claim 19] KIM also discloses the display device comprising: the light-emitting module according to claim 8 (see figure 5 and paragraphs [0040]-[0060]).

Allowable Subject Matter
Claims 4-7, 9, 11, 13-15, 17-18 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYOUNG LEE whose telephone number is (571)272-1982.  The examiner can normally be reached on M to F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYOUNG LEE/           Primary Examiner, Art Unit 2895